Citation Nr: 0702270	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  03-10 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1962 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision, in which the 
RO, inter alia, denied the veteran service connection for 
hypertension, for bilateral hearing loss, and for tinnitus.  
The veteran filed a notice of disagreement (NOD) in March 
2003,  the RO issued a statement of the case (SOC) in April 
2003, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) that same 
month.

In January 2005, the Board remanded to the RO for further 
development the claims for service connection for 
hypertension, for bilateral hearing loss, and for tinnitus.  
In August 2005, the RO granted the veteran service connection 
for bilateral hearing loss and tinnitus.  The RO continued 
denial of the veteran's claim for service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus (as reflected in the August 2005 
supplemental SOC (SSOC)) and returned the matter to the Board 
for further appellate consideration.

For the reasons set forth below, the matter remaining on 
appeal is, again, being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when  further action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claim.

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

In the Board's April 2004 remand, the Board directed the RO 
to afford the veteran a VA examination to  obtain a medical 
opinion as to whether the veteran's hypertension, inter alia, 
was caused or aggravated by his service-connected diabetes 
mellitus.  The Board also directed that the VA examiner 
consider and discuss a March 2003 medical opinion by J.J.K., 
D.O., which stated that the veteran had secondary conditions 
to his diabetes mellitus, to include hypertension.  No 
explanation for the opinion expressed was provided.  

Pursuant to the Board's  remand, the veteran was afforded a 
VA examination in October 2004.  The VA physician opined that 
the veteran did not have any proteinuria; therefore, he had 
essential hypertension.  However, the physician did not 
address the relationship between hypertension and either 
service or service-connected diabetes mellitus, nor did the 
physician address the March 2003 private physician's opinion, 
as requested.  As such, the examiner's comments do are not 
directly responsive to the Board's remand instructions.  
While, in later adjudicating the claim, the RO attempted to 
interpret the examiner's comments, such interpretation should 
not be necessary.  The Board emphasizes that VA adjudicators 
are not permitted to render actual or seemingly independent 
medical determinations ( Colvin v. Derwinski, 1 Vet. App. 171 
(1991)) or to rely on medical evidence (to include medical 
research) outside of the record without first giving the 
claimant notice and an opportunity to comment ( see Thurber 
v. Brown, 5 Vet. App. 119 (1993).

Because the medical opinion obtained is not fully compliant 
with the Board's  remand, the medical questions posed have 
not been resolved, and the current record remains inadequate 
for adjudicating the claim on appeal.  See 38 U.S.C.A. 
§ 5103A.  

Hence, the RO should arrange for the veteran to undergo a VA 
examination, by a physician, at an appropriate VA medical 
facility, to obtain  clear  medical opinion (with supporting 
rationale) that is needed to resolve the claim on appeal.  
The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in 
denial of the claim for service connection (as the original 
claim will be based on the record).  See 38 C.F.R. § 3.655 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant or the 
death of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the date and time of the examination sent to the veteran 
by the appropriate VA medical facility.

Prior to arranging for the requested examination, to ensure 
that all due process requirements are met, the RO should also 
give the veteran another opportunity to submit information 
and/or evidence pertinent to the claim on appeal.  The RO's 
notice letter to the veteran should explain that the veteran 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim prior to the 
expiration of the one-year notice period).  The RO should 
also request that the veteran furnish all pertinent evidence 
in his possession, and ensure that its notice to him meets 
the requirements of the decision in  Dingess/Hartman, 19 Vet. 
App. 473 (2006), as regards the five elements of a claim for 
service connection-specifically, disability rating and 
effective date-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and development 
action required by the VCAA prior to adjudicating the claim 
on appeal.  

In view of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to his claim on appeal.  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its letter to 
the veteran meets the notice requirements 
of Dingess/Hartman (cited to above), as 
regards disability ratings and effective 
dates, as appropriate.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond, although VA may decide the claim 
within the one-year period.

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, of the efforts that were 
made to obtain them, and describe the 
further action to be taken.

3.  After all available records and 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
cardiovascular examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

The examiner should clearly indicate 
whether the veteran currently suffers 
from hypertension.  If so, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that hypertension (a) is the result of 
injury or disease incurred or aggravated 
during active service, (b) was manifest 
to a compensable degree within one year 
of service discharge, or (c) was caused 
or is aggravated by a service-connected 
disability (specifically, diabetes 
mellitus).  In rendering the requested 
opinion, the examiner should specifically 
consider and discuss the March 2003 
medical opinion of "J.J.K." D.O.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file any 
copy(ies) of notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall.

6.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for service 
connection for hypertension, to include 
as secondary to service-connected 
diabetes mellitus in light of all 
pertinent evidence and legal authority.

7.  If any benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate timeframe.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

